Citation Nr: 0939503	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-01 759	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for angiodysplasia of 
the small intestine.

2. Entitlement to service connection for iron deficiency 
anemia as secondary to angiodysplasia of the small intestine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from 
October 1953 to July 1977.  His MOS was jet engine 
technician.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2007  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for angiodysplasia of the small 
intestine and secondary service connection for iron 
deficiency anemia.  The Veteran timely filed a Notice of 
Disagreement (NOD) in May 2007.  The RO provided a Statement 
of the Case (SOC) in July 2007 and thereafter, in January 
2008, the Veteran timely filed a substantive appeal.  The RO 
provided a Supplemental Statement of the Case (SSOC) in 
December 2007, May 2009, and June 2009.

The Veteran requested a hearing on this matter, but canceled 
his request in May 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the service connection claims.  38 
C.F.R. § 19.9 (2009).  A summation of the relevant evidence 
is set forth below. 





Factual Background

The claims file does not contain a retirement examination.  
An April 1976 periodic examination discloses a normal 
clinical evaluation of all systems except for an appendectomy 
scar.

An April 1975 occupational health examination discloses that 
the Veteran was exposed to "[a]ll cleaning solvents P0680, 
nitric acid."  An undated consultation request contains the 
following notation:  "Identify chemicals to which the 
individual is occupationally exposed."  The document 
contains a list of chemicals and states that "[t]his 
individual is occupationally exposed to the asterisked 
chemicals."  None of the chemicals is marked with an 
asterisk.

An August 2006 letter from Dr. M.W.R. (initials used to 
protect privacy) contains the following statement:

[The Veteran] is under my care for Iron Deficient 
Anemia secondary to Angiodysplasia of the small 
intestine.  He has related to me the fact that he 
served in the United States Air Force and was 
exposed to jet fuel and other chemicals.  He was 
also stationed in various foreign countries and 
expresses concern about exposure to oncogens.  I 
would ask that an immediate investigation begin on 
[the Veteran's] service record to determine exactly 
what agents he encountered, how caustic they were, 
and the length of time exposed as his diagnosis 
could very possibly be service related.

(Emphasis in original).

An April 12, 2007 letter from Dr. M.W.R. contains the 
following statement:  "This letter is in regard to your 
inquiry into my medical opinion about [the Veteran's] 
angiodysplasia.  It is my medical opinion that it is more 
likely than not that his present condition would have started 
while he was in the service."

The claims file contains another letter from Dr. M.W.R. dated 
April 12, 2007, which states:  "This letter is in regard to 
your inquiry into my medical opinion about [the Veteran's] 
angiodysplasia.  It is my medical opinion that his present 
condition could have manifested while he was in the US Air 
Force."  The Board notes that this letter has a large "X" 
mark on it.

In his January 2008 NOD, the Veteran claims that the 
angiodysplasia was "caused from fluids of being a jet engine 
mechanic."

A March 2008 correspondence from the Veteran contains the 
following statement:

The Veteran has asked [Dr. M.W.R.] for a rationale 
for the medical opinion that he provided to your 
office.  The Veteran'[s] contention is that his 
exposure of the many solvents that were used by the 
US Air Force, were responsible for his condition.  
In addition to these cleaning solvents, he was 
exposed to various chemicals and jet fuels."

A May 2008 letter from Dr. M.W.R. contains the following 
statement:  "[The Veteran] is under my care for 
angiodysplasia of the small intestine.  I continue to hold 
the medical opinion that this condition could have manifested 
while he was in the US Air Force.  I feel that it is as 
likely as not that this is a service related illness."

Analysis

The Veteran contends that his duties as jet engine technician 
required the use of various cleaning solvents and jet fuel 
that in turn caused exposure to toxic chemicals.  He asserts 
that he developed angiodysplasia of the small intestine as a 
result.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
As there is a post-service diagnosis of angiodysplasia of the 
small intestine, and medical evidence that suggests a 
potential link between this disorder and service, the Board 
finds that a VA examination to determine the nature, etiology 
or approximate onset date of any colon disorder that is 
currently present is warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request the Veteran's service 
personnel records from the National 
Personnel Records Center (NPRC) and 
other appropriate records 
depositories.

2.	Obtain the Veteran's retirement 
examination from the NPRC.  All 
attempts to procure this record 
should be documented in the file.  If 
this record cannot be obtained, a 
notation to that effect should be 
inserted in the file.  All efforts to 
obtain this record, including follow-
up requests, if appropriate, should 
be fully documented.  

3.	The Veteran should be afforded a VA 
gastrointestinal examination to 
determine the approximate onset date 
and/or etiology of his 
gastrointestinal disorder, to include 
angiodysplasia of the small 
intestine, and any anemia that may be 
present.  Any tests that are deemed 
necessary, to include lab work, 
should be accomplished.  The claims 
folder and a copy of this remand, to 
include Dr. M.W.R.'s August 2006, 
April 2007, and May 2008 statements 
must be furnished to the VA examiner 
for review and the report compiled by 
such examiner should indicate whether 
the claims folder was made available 
and reviewed.

With respect to the approximate onset 
date and etiology of any 
gastrointestinal disorder that is 
present, based on the examination and 
review of the claims file, as well as 
any tests that are deemed necessary, 
the examiner should provide an 
opinion as to the following 
questions:

(a) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that any currently 
diagnosed gastrointestinal 
disorder, to include 
angiodysplasia of the small 
intestine, began during service or 
is causally linked to any incident 
of active duty?

(b) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that any currently 
diagnosed anemia began during 
service or is causally related to 
any incident of active duty?

(c) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that any currently 
diagnosed anemia was caused or 
aggravated by any gastrointestinal 
disorder that is currently 
present?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.
The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If service connection is granted for 
angiodysplasia of the small intestine and 
if it is determined that iron deficiency 
anemia was aggravated by a colon 
disorder, to the extent that is possible, 
the examiner should indicate the 
approximate degree of anemia (baseline; 
e.g., mild, moderate) before the onset of 
the aggravation.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so indicate in the examination report.

4. After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-
adjudicate the claims.  If either benefit 
sought remains denied, issue a 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West. Supp. 2002).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



